       Case 4:19-cv-00057-CDL Document 30 Filed 12/17/19 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

KEITH HOBBS, individually and          *
on behalf of others similarly
situated,                              *

      Plaintiff,                       *
                                               CASE NO. 4:19-CV-57 (CDL)
vs.                                    *

APOLLO INTERACTIVE, INC.,              *

      Defendant.                       *


                                O R D E R

      Plaintiff      alleges    that       Defendant      made        automated

telemarketing calls to him without his consent, in violation of

the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

Defendant argues that Plaintiff agreed to arbitrate his claims.

As discussed below, Defendant’s motion to dismiss this action in

favor of arbitration (ECF No. 14) is denied.             Defendant’s motion

for   leave   to   file   counterclaims     (ECF   No.    22)    is   granted.

Defendant’s unopposed motion for leave to add an exhibit to its

reply brief on the motion to dismiss (ECF No. 24) is granted,

and the Court reviewed the exhibit.

                               DISCUSSION

I.    Motion to Dismiss in Favor of Arbitration

      The key question presented by Defendant’s motion to dismiss

is whether Plaintiff agreed to arbitrate the issues he raised in
        Case 4:19-cv-00057-CDL Document 30 Filed 12/17/19 Page 2 of 6



his Complaint.             If he did, then the Federal Arbitration Act

creates      a    presumption       of    arbitrability,             and    Plaintiff      must

arbitrate his disputes unless “grounds . . . exist at law or in

equity for the revocation of any contract.”                          9 U.S.C. § 2.         But,

“arbitration        is   a   matter      of   contract         and   a     party    cannot    be

required to submit to arbitration any dispute which he has not

agreed so to submit.” AT&T Techs., Inc. v. Commc'ns Workers of

Am., 475 U.S. 643, 648 (1986) (quoting United Steelworkers of

Am. v. Warrior & Gulf Nav. Co., 363 U.S. 574, 582 (1960)).

“Although        the   Federal      Arbitration          Act    embodies      an    ‘emphatic

federal policy in favor of arbitral dispute resolution,’ . . .

this policy does not apply to the threshold question of whether

there is ‘a valid agreement to arbitrate between the parties.’”

Dye v. Tamko Bldg. Prods., Inc., 908 F.3d 675, 680 n.4 (11th

Cir. 2018) (quoting KPMG LLP v. Cocchi, 565 U.S. 18, 21 (2011)

and Bd. of Trs. of Delray Beach Police & Firefighters Ret. Sys.

v. Citigroup Glob. Mkts., Inc., 622 F.3d 1335, 1342 (11th Cir.

2010)).          “That question is governed instead by the ‘ordinary

state-law principles that govern the formation of contracts.’ ”

Id. (quoting Bazemore v. Jefferson Capital Sys., LLC, 827 F.3d

1325,    1329      (11th     Cir.   2016)).         And,       “a    district      court     may

conclude as a matter of law that parties did or did not enter

into    an   arbitration       agreement          only    if    ‘there      is     no   genuine

dispute as to any material fact’ concerning the formation of


                                              2
        Case 4:19-cv-00057-CDL Document 30 Filed 12/17/19 Page 3 of 6



such an agreement.”         Bazemore, 827 F.3d at 1333 (quoting Fed. R.

Civ. P. 56(a)).

       In Georgia, a contract requires “parties able to contract,

a    consideration      moving   to   the      contract,    the   assent      of   the

parties to the terms of the contract, and a subject matter upon

which the contract can operate.”               Id. at 1330 (quoting O.C.G.A.

§ 13-3-1)).      “The element of assent requires ‘(a) a meeting of

the minds (b) on the essential terms of the contract.’”                            Id.

(quoting Regan v. Stored Value Cards, Inc., 85 F.Supp.3d 1357,

1362 (N.D. Ga. 2015)).           “The party asserting the existence of a

contract has the burden of proving its existence and its terms”

by a preponderance of the evidence.                    Id. (quoting Jackson v.

Easters, 379 S.E.2d 610, 611 (Ga. Ct. App. 1989)).

       Here, Defendant presented evidence that on August 29, 2018

at    3:57     p.m.    Eastern    Standard          Time,   Plaintiff’s       contact

information           was     entered          on       Defendant’s        website,

BestAutoInsurance.com, from IP address 98.219.28.203 located in

Norcross, Georgia using a Windows 7 operating system and Chrome

51.0.2704 browser.          Ranshaw Decl. ¶¶ 6-7, ECF No. 14-2; Ranshaw

Decl.    Ex.    A,     Certificate    of       Authenticity,      ECF   No.     14-3.

Defendant’s website states that when a person enters his contact

information into the website and clicks “submit,” he agrees to

receive communications via an automatic telephone dialing system

and agrees to arbitrate any claims related to the website’s


                                           3
       Case 4:19-cv-00057-CDL Document 30 Filed 12/17/19 Page 4 of 6



terms and conditions.           Defendant argues that the only plausible

inference     from    this     evidence        is    that     Plaintiff      entered       his

contact information and clicked “submit,” thereby assenting to

the   terms     and     conditions        of        the     website,      including        the

arbitration provision.

      But, Plaintiff presented evidence that he “did not visit

www.bestautoinsurance.com”             and          that     it     would        have     been

impossible for him to access the website in the manner Defendant

says he did.        Hobbs Decl. ¶¶ 12, 20, ECF No. 20-1.                     According to

Plaintiff,     at     3:57    p.m.   on    August          29,    2018,    Plaintiff       was

driving from a job at the Atlanta Zoo in southeast Atlanta,

Georgia to Columbus, Georgia (southwest of Atlanta) and thus

could not have been in Norcross, Georgia (northeast of Atlanta).

Id. ¶¶ 14-17.         Plaintiff also presented evidence that he does

not own a device that uses the Windows 7 operating system; he

uses his cellular telephone for internet access.                                  Id. ¶ 18.

Finally, Plaintiff stated that he “cannot know for certain who

accessed”     Defendant’s      website       and      input       his   information,       but

“[w]hat [he] do[es] know for certain is that [he] did not visit

www.bestautoinsurance.com.”                  Id.          ¶¶ 11-12.       From     this,     a

reasonable    factfinder       could      determine         that    Plaintiff       did    not

enter his personal information on Defendant’s website or click

“submit.”       So,    a     reasonable      factfinder           could    conclude       that

Plaintiff did not assent to the website’s terms, including the


                                             4
         Case 4:19-cv-00057-CDL Document 30 Filed 12/17/19 Page 5 of 6



arbitration provision.            Accordingly, there is a genuine fact

dispute as to whether Plaintiff entered an arbitration agreement

with Defendant, and the Court thus cannot conclude as a matter

of law at this stage in the proceedings that the parties had a

valid    agreement   to     arbitrate.           For   this    reason,     Defendant’s

motion    to   dismiss    in    favor      of    arbitration        (ECF   No.   14)     is

denied.

II.   Motion for Leave to File Counterclaims

      On September 30, 2019, more than two months before the

Scheduling/Discovery           Order’s          deadline       for     amending         the

pleadings,      Defendant       filed      a      motion      for     leave      to     add

counterclaims     for     fraud      and   breach      of   contract.         Since     the

parties     agreed   that      the     pleadings       could     be    amended        until

December 6, 2019 without leave of the Court, Defendant shall be

permitted to amend its answer to add counterclaims.                           Defendant

must file its amended answer and counterclaims within fourteen

days.

                                      CONCLUSION

      For   the   reasons      set    forth      above,     Defendant’s       motion     to

dismiss this action in favor of arbitration (ECF No. 14) is

denied.     Defendant’s motion for leave to file counterclaims (ECF

No. 22) is granted.            Defendant’s unopposed motion for leave to

add an exhibit to its reply brief on the motion to dismiss (ECF




                                            5
      Case 4:19-cv-00057-CDL Document 30 Filed 12/17/19 Page 6 of 6



No. 24) is granted, though the supplemental exhibit does not

change the outcome of this Order.

    IT IS SO ORDERED, this 17th day of December, 2019.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       CHIEF U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA




                                   6
